                         UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA



 Tawakal Halal LLC and Abdifateh                   Civil No. 17-cv-4732 (ECT/TNL)
 Mohamed Omar,

                      Plaintiffs,
                                                                ORDER
 V.

 United States of America,

                      Defendant.



       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the United States of America’s Request for a Stay of the Entire Case Given Lapse in

Appropriations. (ECF No. 43). Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, such as

“emergencies involving the safety of human life or the protection of property” until funding

is restored to the Department. 31 U.S.C. § 1342. Based on the foregoing, IT IS HEREBY

ORDERED that the United States of America’s Request for a Stay of the Entire Case

Given Lapse in Appropriations (ECF No. 43) is GRANTED, and counsel for the United

States of America shall inform the Court as soon as Congress has appropriated funds for

the Department to resume operations.


Date: January 23, 2019                                 s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
